Citation Nr: 1455034	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from April 22, 2010 to November 9, 2010 and from January 1, 2011.

3.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

4.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968, with service in the Republic of Vietnam from December 1967 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 and December 2011 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file.

The issues of hypertension, PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has Level II hearing loss in the right ear and Level I hearing loss in the left ear.





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.21, 4.85, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An April 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated in a March 2011 statement of the case.

The Veteran's service treatment records, private treatment records, and VA medical treatment records have been obtained.  The Veteran submitted a favorable Social Security disability decision in August 2012; however, the records used to formulate the basis of the Social Security Administration's decision are not of record.  VA must obtain records from the Social Security Administration (SSA) when VA is on notice that the Veteran has applied for SSA disability benefits and such records are relevant to the claim pending before the VA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records).  In this case, however, the Social Security decision only mentions the Veteran's psychiatric disorders and their resulting impairment on his ability to work.  There is no indication from the claim file, including the Veteran's hearing testimony, that an evaluation of his bilateral hearing loss was considered as part of his application for SSA disability benefits.  Accordingly, the Board finds that these records are not relevant to adjudication of the hearing loss claim.

Additionally, a VA audiological examination was conducted in July 2010.  The record does not reflect that the examination was inadequate for rating purposes and the Veteran does not argue that his hearing loss has worsened since his previous examination.  Therefore, the Board finds that the medical evidence currently of record is adequate to rate the Veteran's hearing loss disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcomes of the case, the Board finds that any such failure is harmless.

Increased Rating

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently rated.  Specifically, he contends that a higher evaluation is warranted because he experiences difficulty understanding the voices of women and children and people who speak with an accent.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2014).

The provisions of 38 C.F.R. § 4.86(a) pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) also pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On VA examination in July 2010, pure tone thresholds, in decibels, were as follows: 



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
10
60
70
39
88
LEFT
10
15
55
75
39
92

The Veteran reported that he could not hear television or understand his grandson.  He stated that he had a set of hearing aids issued from the VA in 2008, but he reported that they did not seem to help.  The examiner assessed moderately severe to sensorineural hearing loss from 3000 Hz and above bilaterally.  The VA examination report and findings were consistent with a private audiological evaluation conducted by the House of Hearing Audiological Clinic in May 2010, which noted moderately severe high frequency hearing loss at 4000 Hz.

Initially, the Board notes that none of the audiometry results show an exceptional pattern of hearing impairment, so his hearing loss cannot be rated under the alternate criteria in Table VIA, based only on puretone thresholds.  See 38 C.F.R. § 4.86.

The audiometric results from July 2010 correspond to Level II hearing in the right ear and Level I in the left ear.  The combined numeric designations result in a 0 percent rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

The Veteran's lay assertions that his hearing impairment is greater than reflected by the noncompensable rating are insufficient to establish this as so.  Although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability by his own opinion.  See Barr, 21 Vet. App. at 308-10.  This determination is made based on audiometric testing and the rating of hearing loss disability involves the mechanical application of the rating schedule, which here results in a noncompensable percent rating.  See Lendenmann, 3 Vet. App. at 349.  This type of medical finding is within the province of a trained medical professional.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that auditory threshold levels in the Veteran's ears have not undergone any increase so as to warrant a compensable disability rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran reported that he has difficulty hearing children and women's voices and people who speak with an accent. This factor, however, does not denote an exceptional or unusual disability picture with respect to hearing loss.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.  SSA records used to make the initial determination, which was a denial, are of record.  The claim file also includes the favorable hearing decision; however, the records used to formulate the basis of SSA's hearing decision are not of record.  The SSA disability decision was based on the Veteran's psychiatric disabilities and notes that evidence was received at the hearing level.  Additionally, the Veteran's representative testified that the Veteran received additional psychiatric examinations conducted by SSA which are not of record.  As these records are likely relevant to the claims for TDIU and an increased rating for PTSD, VA must attempt to obtain these documents in accordance with its duty to assist.  38 C.F.R. § 3.159(c).

With regards to the Veteran's claim of service connection for hypertension, the Veteran contends that his currently diagnosed hypertension is related to his exposure to Agent Orange.  While hypertension is not a presumptive disease of Agent Orange, the Veteran has not been afforded a VA examination to determine if his hypertension may be service-connected based on a direct relationship to service, to include exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA records (to include supporting medical evidence) related to the Veteran's favorable hearing decision.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service, to include exposure to Agent Orange.  The examiner must address the likelihood of a relationship between exposure to Agent Orange and the current hypertension.  Simply noting that hypertension is not an Agent Orange presumptive condition is not sufficient.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability, to include describing the disabilities' functional impairment and how that impairment impacts the Veteran's ability to obtain and maintain substantially gainful employment.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


